Name: Commission Regulation (EC) No 1608/2004 of 13 September 2004 prohibiting fishing for anglerfish by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 16.9.2004 EN Official Journal of the European Union L 293/3 COMMISSION REGULATION (EC) No 1608/2004 of 13 September 2004 prohibiting fishing for anglerfish by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated fishing conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required, lays down anglerfish quotas for 2004 (2). (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated. (3) According to the information received by the Commission, catches of anglerfish in the waters of ICES divisions VIIIa, b, d and e by vessels flying the flag of Belgium or registered in Belgium have exhausted the quota for 2004. Belgium has prohibited fishing for this stock from 6 August 2004. This date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of anglerfish in the waters of ICES divisions VIIIa, b, d and e by vessels flying the flag of Belgium or registered in Belgium are hereby deemed to have exhausted the quota allocated to Belgium for 2004. Fishing for anglerfish in the waters of ICES divisions VIIIa, b, d and e by vessels flying the flag of Belgium or registered in Belgium is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 6 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2004. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 344, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 867/2004 (OJ L 161, 30.4.2004, p. 144).